DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102018126403.8, filed on 10/23/2018.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “QG” in Figure 1. Element QG in Figure 1 is referring to the quality parameter, which is defined as element QP in applicant’s specification on page 7, line 17. It is recommended that element QG in Figure 1 is replaced with element QP. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) that use the word “means” are:
“activation means” in claims 8-11
The specification discloses the corresponding structure for “activation means” on page 7, lines 10-13. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravichandran et al. (US 2018/0281794 A1, hereinafter referred to as Ravichandran).

Regarding claim 1,
Ravichandran teaches a method for detecting a stop request (HW) during at least partially autonomous operation of a vehicle, comprising ([0002], describes enabling an autonomous vehicle to accept, process, and respond to a signal requesting a stop):
monitoring a stop request apparatus in an interior of the vehicle ([0003], in response to a stop request signal, the vehicle system computationally chooses a target location for a stop; [0004], the stop request may come from a user interface (i.e. stop request apparatus) which may comprise a button, switch, pull-cord, pedal, pad, sensor, whistle, display, voice assistant, or combination of these; here, the vehicle monitors a request apparatus in order to sense a stop request),
detecting activation of the stop request apparatus ([0003], in response to a stop request signal, the vehicle system computationally chooses a target location for a stop; [0004], the stop request may come from a user interface (i.e. stop request apparatus) which may comprise a button, switch, pull-cord, pedal, pad, sensor, whistle, display, voice assistant, or combination of these; here, the vehicle detects activation of the stop request apparatus),
accounting for the detected activation of the stop request apparatus during autonomous operation of the vehicle by adapting a route guidance (S) ([0003], in response to a stop request, the vehicle system chooses a target location and causes the vehicle to drive autonomously toward the target location and engage in the stop; here, the vehicle accounts for the stop request by adapting route guidance).

Regarding claim 2,
Ravichandran teaches the invention as described in claim 1. Ravichandran further teaches:
the stop request (HW) has a stop reason (HG) which is taken into account with an appropriate intermediate destination (Z) in the route guidance (S) (Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop; [0135], the stop reason is used to help determine a minimum quality of the stop location; [0139], given a stop request, the vehicle uses the urgency and quality parameters to determine a stopping place; [0177], the vehicle identifies the stopping place and identifies a trajectory from the vehicle’s current location to the target stopping place).

Regarding claim 3,
Ravichandran teaches the invention as described in claim 1. Ravichandran further teaches:
the stop request (HW) has an urgency parameter (DP) ([0005], the stop request signal can comprise a degree of urgency (i.e. urgency parameter), see also [0103]).

Regarding claim 4,
Ravichandran teaches the invention as described in claim 1. Ravichandran further teaches:
the stop request (HW) has a route deviation parameter (SP). ([0139], given a stop request, the vehicle uses the urgency and quality parameters to determine a stopping place; [0177], the vehicle identifies the stopping place and identifies a trajectory (i.e. route deviation parameter) from the vehicle’s current location to the target stopping place; [0179], the occupant can also select a target stopping place using an interface).

Regarding claim 5,
Ravichandran teaches the invention as described in claim 1. Ravichandran further teaches:
the stop request (HW) has a quality parameter (QP) ([0007], the stop request can comprise applying a quality threshold (i.e. quality parameter) to identify acceptable target stopping locations; see also [0118]).

Regarding claim 6,
Ravichandran teaches the invention as described in claim 1. Ravichandran further teaches:
the route guidance (S) is adapted only after approval by a driver of the vehicle (Fig3, shows a user interface that asks the driver approval for stopping the car or cancelling the stop request; [0110], the occupant may change stop request or cancel the request; here, approval from the driver is needed for the stop request to be followed by the vehicle).

Regarding claim 7,
Ravichandran teaches the invention as described in claim 1. Ravichandran further teaches:
at least one vehicle parameter (FP) is taken into account when adapting the route guidance (S) ([0004], receiving the stop request might come from the software or hardware process based on the degradation in performance of the vehicle (i.e. vehicle parameter); this may comprise degradation in performance of a sensor or a component of the vehicle (i.e. vehicle parameter); [0177], after receiving the stop request the vehicle identifies the stopping place and identifies a trajectory from the vehicle’s current location to the target stopping place).
Regarding claim 8,
Ravichandran teaches a stop request apparatus for detecting a stop request during at least partially autonomous operation of a vehicle, said stop request apparatus comprising ([0002], describes enabling an autonomous vehicle to accept, process, and respond to a signal requesting a stop):
at least one activation means which is arranged in an interior of the vehicle and is connected, for communicating signals, to an operating apparatus of the vehicle for the purpose of detecting an activation of the stop request apparatus ([0003], in response to a stop request signal, the vehicle system computationally chooses a target location for a stop; [0004], the stop request may come from a user interface (i.e. activation means) in the vehicle which may comprise a button, switch, pull-cord, pedal, pad, sensor, whistle, display, voice assistant, or combination of these; [0105], the initiation of the stop request causes a signal to be sent to the autonomous vehicle system; Fig. 2, shows a user interface within the vehicle that can be used to initiate a stop request).

Regarding claim 9,
Ravichandran teaches the invention as described in claim 8. Ravichandran further teaches:
the at least one activation means is configured to be activated by all or substantially all occupants in the interior of the vehicle ([0009], the stop signal can comprise receiving data from a user interface (i.e. activation means) in the vehicle resulting from an interaction by an occupant of the vehicle; here, any or all vehicle occupants can activate a stop request).

Regarding claim 10,
Ravichandran teaches the invention as described in claim 8. Ravichandran further teaches:
the at least one activation means is configured to input at least one further parameter including at least one of the following parameters ([0004], the stop request may come from a user interface (i.e. activation means) in the vehicle which may comprise a button, switch, pull-cord, pedal, pad, sensor, whistle, display, voice assistant, or combination of these; Fig. 5, shows the stop request can include a degree of urgency and a reason of request):
a stop reason (HG) (Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop);
an urgency parameter (DP) ([0005], the stop request signal can comprise a degree of urgency (i.e. urgency parameter), see also [0103]);
a route deviation parameter (SP) ([0139], given a stop request, the vehicle uses the urgency and quality parameters to determine a stopping place; [0177], the vehicle identifies the stopping place and identifies a trajectory (i.e. route deviation parameter) from the vehicle’s current location to the target stopping place; [0179], the occupant can also select a target stopping place using an interface).; and
a quality parameter (QP) ([0007], the stop request can comprise applying a quality threshold (i.e. quality parameter) to identify acceptable target stopping locations; see also [0118]).

Regarding claim 11,
Ravichandran teaches the invention as described in claim 10. Ravichandran further teaches:
the at least one activation is means is configured to input all of the further parameters ([0004], the stop request may come from a user interface (i.e. activation means) in the vehicle which may comprise a button, switch, pull-cord, pedal, pad, sensor, whistle, display, voice assistant, or combination of these; Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop); [0005], the stop request signal can comprise a degree of urgency (i.e. urgency parameter), see also [0103]); [0139], given a stop request, the vehicle uses the urgency and quality parameters to determine a stopping place; [0177], the vehicle identifies the stopping place and identifies a trajectory (i.e. route deviation parameter) from the vehicle’s current location to the target stopping place; [0179], the occupant can also select a target stopping place using an interface; [0007], the stop request can comprise applying a quality threshold (i.e. quality parameter) to identify acceptable target stopping locations; see also [0118]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664